Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 8-22-2022 has been entered. Claims 1-3,5-13 are currently pending and have been examined. Claim 4 has been cancelled. Claims 10-13 are newly added.  The previous  rejection has been updated due to applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 recites the limitation "the scraping plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreting the scraper plate to be the scraping device.
Regarding claim 13, claim 1 recites the limitation "the scraping plate" in line .  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreting the scraper plate to be the scraping device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,5-13 are rejected under 35 U.S.C. 103 as being unpatentable by Yan (US 20210106197 A1) in view of Yan (CN111150339A), hereinafter Yan(2) .
Yan teaches a main body (robot 100, figure 1) and an accommodation cavity being formed inside the main body (figures 1-3); characterized in that:
the cleaning apparatus comprises a water spraying device (water supply portion 12, figures 1-2) and a sweeping roller (cleaning body 221, figure 2), the water spraying device is disposed in the accommodation cavity and, the sweeping roller is disposed in the accommodation cavity and detachably connected with the accommodation cavity (see para 0034, discloses the cleaning components can be detachable), and the water spraying device comprises a water spraying pipe facing towards the sweeping roller (diversion body 23,  figures 1-2; para 0030 0034);
a water squeezing rod (water squeezing body 30, figure 2)  is arranged between the sweeping roller and the accommodation cavity and detachably connected (para 0034 discloses that user can detach cleaning components )  with the accommodation cavity, the water squeezing rod abuts against the sweeping roller, the main body (figures 1-3) is disposed with a sewage recovery device (recycling body 40, figure 3 ; para 0026,0032-0034,0042; para 0034 discloses that user can detach cleaning components ) 
a scraping device (removing device 60, figure 4) is disposed between the water spraying device (water supply portion 12, figures 1-2) and the sweeping roller and arranged in the accommodation cavity, and the scraping device abuts against the sweeping roller and thereby the scraping device and the water squeezing rod both abut against the same sweeping roller, the sewage recovery device comprises a sewage sink (water storage portion  11, figure 4); and
the main body is further disposed with a driving device for driving the sweeping roller to rotate (para 0029, 0033).
Yan fails to teach a water spraying device and the sewage recovery device is detachably connected with the main body and a sewage sink an inner side of the sweeping roller, and the sewage sink abuts against the inner side of the sweeping roller
Yan(2) teaches a cleaning apparatus with a water spraying device (Yan(2) disclose “water circulation module includes a water cover 246..connected to water tank 250, and discloses “water spray holes 246a are connected to the water tank 250 to spray water on the roller “so that self-cleaning of the roller is performed”; Yan (2) also disclose various components part of water circulation module being detachable ) and a sewage recovery device (Yan discloses “the sewage enters the sewage box 251 of water tank is filtered by filtering assembly 254, and then enters the purified water box 252” reused for cleaning the roller 111 ) is detachably connected with the main body (Yan discloses components of sewage recovery device is detachable) and a sewage sink an inner side of the sweeping roller, and the sewage sink abuts against the inner side of the sweeping roller (sewage collecting tank 280 and roller  111, figure 2, 4).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Yan to include the teachings of Yan(2). This modification would allow a user to easily interchange parts, and allow the dirty water or debris from the roller be easily collected by the sewage sink of Yan.

Regarding claim 2, modified Yan teaches a first water pump, the first water pump is disposed on the main body, and the first water pump is connected to the water spraying pipe ,but fails to teach a connection water pipe, where the connection water pipe is disposed in the accommodation cavity , and  first water pump is connected to  the water spraying pipe through the connection water pipe.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yan to include a connection water pipe to the water spraying  pipe since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to allow a user to only need to replace or clean out only a section of components involve with transferring the water that has a clog instead of the whole device.   
Regarding claim 3, modified Yan teaches the sweeping roller is disposed with a rag capable of absorbing or storing water ( para 0029)
Regarding claim 5, modified Yan teaches a scraping plate with a comb-shaped structure (para 0042, discloses a brush body for removing dirt).
Regarding claim 6 , Yan as modified in claim 1 fails to teach a sewage tank, the sewage sink is disposed with a second water pump and a second connection water pipe, the sewage tank is detachably connected with the sewage sink, and the second water pump is connected to the sewage sink through the second connection water pipe.
Yan (2) teaches a sewage tank (sewage box 251, figures 1-2,4), the sewage sink is disposed with a second water pump (Yan discloses “ a power unit may be provided on sewage box side” in form of a water pump”) and a second connection water pipe (“sewage inlet and outlet 191a-b”) the sewage tank is detachably (see figures 1 4, Yan discloses components of detachable) connected with the sewage sink, and the second water pump is connected to the sewage sink through the second connection water pipe.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Yan to include the teachings of Yan(2). This modification would allow a user to easily and thoroughly pump and remove dirt and debris collected. 
Regarding claim 7, Yan as modified in claim6, teaches  a snapping groove (see Yan (2) housing 500, figures 1-5 connection between combined 250,251a,251b  collection tank 280 also placed to fitted within housing)and  corresponding to the sewage sink in size and shape (see Yan(2) figure 5, sewage collection tank 280), a part of the sewage sink is snapped into the snapping groove, and another part of the sewage sink is snapped into the sewage tank.
Regarding claim 8, Yan as modified in claim teaches all limitations stated above but fails to teach the driving device comprises a motor gear box, and the motor gear box is connected with the sweeping roller.
Yan(2) teaches a motor gear box (gear box 113b, figures 1-3), and the motor gear box is connected with the sweeping roller (the driving motor can be sleeved in roller 111, and gearbox is connected to driving motor).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Yan to include the teachings of Yan(2). This modification would help driving sweeping roller of Yan’s cleaning apparatus.
Regarding claim 9,as modified in claim 8 Yan teaches a motor (see Yan(2) the driving motor 113a, figure 1-3), a receiving groove (see Yan(2) figure 1, and connected components figure 2) corresponding to the motor in size is disposed at a side of the water spraying device (see Yan (2) placement of 246 and to side motor 113a,), the motor is disposed in the receiving groove (see Yan(2) discloses components mounted on the stand unit 190a), and the motor gear box passes through the through hole and connects to the sweeping roller (see Yan (2) driving motor can be sleeved in the roller 111, gear box apart of driving motor).
Regarding claim 10, modified Yan teaches scraping device is located between the water squeezing rod (water squeezing body 30, figure 2) and the sewage sink (water storage portion  11, figure 4) along a rotation direction of the sweeping roller (see figure 5).
Regarding claim 11, modified Yan teaches the water squeezing rod is configured to squeeze the rag on the sweeping roller; the scraping plate and the rag on the sweeping roller are relatively movable to clean up sundries and garbage from the rag (para 0030 0042).
Regarding claim 12, Yan teaches 
a main body (robot 100, figure 1 with an accommodation cavity formed inside the main body (figures 1-3);
a sweeping roller (cleaning body 221, figure 2), disposed in the accommodation cavity;
a water spraying device (water supply portion 12, figures 1-2), disposed in the accommodation cavity, wherein the water spraying device comprises a water spraying pipe facing towards the sweeping roller (diversion body 23,  figures 1-2; para 0030 0034);
a water squeezing rod (water squeezing body 30, figure 2), disposed in the accommodation cavity, wherein the water squeezing rod abuts against the sweeping roller;
a scraping device (removing device 60, figure 4), disposed in the accommodation cavity, wherein the scraping device abuts against the sweeping roller;
a sewage recovery device (recycling body 40, figure 3 ; para 0026,0032-0033,0042)
scraping device abut against the same sweeping roller; and the water squeezing rod (water squeezing body 30, figure 2,4), the scraping device (removing device 60, figure 4) and the sewage sink (water storage portion  11, figure 4 )are sequentially arranged in that order along a rotation direction of the sweeping roller (see figure 1-4,); and
a driving device, disposed on the main body and configured to drive the sweeping roller to rotate (para 0029, 0033).
Yan fails to teach  the sewage recovery device is detachably connected with the main body and a sewage sink an inner side of the sweeping roller, and the sewage sink abuts against the inner side of the sweeping roller
Yan(2) teaches a cleaning apparatus a sewage recovery device (Yan discloses “the sewage enters the sewage box 251 of water tank is filtered by filtering assembly 254, and then enters the purified water box 252” reused for cleaning the roller 111 ) is detachably connected with the main body (Yan discloses components of sewage recovery device is detachable) and a sewage sink an inner side of the sweeping roller, and the sewage sink abuts against the inner side of the sweeping roller (sewage collecting tank 280 and roller  111, figure 2, 4).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Yan to include the teachings of Yan(2). This modification would allow a user to easily interchange parts, and allow the dirty water or debris to easily collected by the sewage sink of Yan.
Regarding claim 13, modified Yan teaches the sweeping roller is disposed thereon a rag capable of absorbing or storing water (para 0029), the water squeezing rod (water squeezing body 30, figure 2, para 0031-0032)   is configured to squeeze the rag on the sweeping roller and thereby water in the rag on the sweeping roller is squeezed out and the water being squeezed out flows downwards into the sewage sink, and the scraping plate and the rag on the sweeping roller are relatively movable to clean up sundries and garbage from the rag (para 0042.)
Response to Arguments

Applicant’s arguments, see pages 5-9, filed 8-22-2022, with respect to claims 1-9 have been fully considered and are persuasive.  The 102 rejection of claims 1-12 has been withdrawn. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 9:30am - 5:30pm and Friday 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733